DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       BRIAN C. HIGHSMITH,
                            Appellant,

                                    v.

                 DEPARTMENT OF REVENUE o/b/o
                       ISABEL ELLIOTT,
                           Appellee.

                              No. 4D18-743

                          [August 16, 2018]

   Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Charles A. Schwab, Judge; L.T. Case
No. 561999DR000736.

  Brian C. Highsmith, Gainesville, Texas, pro se.

   Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.